People v Guerrero (2018 NY Slip Op 01166)





People v Guerrero


2018 NY Slip Op 01166


Decided on February 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Andrias, Gesmer, JJ.


5763 4030N/15

[*1]The People of the State of New York, Respondent,
vDarren Guerrero, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Rachel T. Goldberg of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Tamiko A. Amaker, J. at plea; Richard M. Weinberg, J. at sentencing), rendered July 8, 2015, convicting defendant of criminal possession of a controlled substance in second degree and attempted criminal possession of a weapon in the second degree, and sentencing him, as a second felony drug offender, to an aggregate term of six years, respectively, unanimously affirmed.
The second-degree weapon possession charge in the superior court information was not jurisdictionally defective. Although that charge was greater than the third-degree weapon charge contained in the felony complaint, it was "properly joinable" (CPL 195.20) with the drug possession charges contained in both the superior court information and the felony complaint. The weapon and drug charges were part of the same "criminal transaction" because all the contraband was recovered at essentially the same time during a search of defendant's apartment (see  CPL 40.10[2]; 200.20[2][a]). Moreover, the offenses were joinable because proof of each would be material and admissible as evidence upon a trial of the other (see  CPL 200.20[2][a]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 20, 2018
CLERK